DETAILED ACTION
This is in response to the application filed on 06/15/2019 in which claims 1-20 are preserved for examination; of which claims 1, 11, and 17 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/06/2019 and 12/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tipton et al., US 2019/0370250 (Tipton, hereafter) in view of Lee et al., US 2015/0347451 (Lee, hereafter).
Regarding claim 1,
Tipton discloses a method comprising: 
generating an authenticated data structure of a distributed digital ledger transaction network, wherein the authenticated data structure comprises a data tree comprising nodes having data representations mapped to entries in a database (See Tipton: at least Fig. 1, para 23, 27-28 and 33, checking the integrity of transactions in a distributed digital ledger by generating a state/Merkel tree (i.e. authenticated data structure) having data representation mapped to rows/entries of a database); 
performing lazy deletion of data from the authenticated data structure by (See Tipton: at least Fig. 1, 32-33, marking a node of the state tree for later deletion): 
accessing a data representation from a node of the data tree to determine expiration (See Tipton: at least Fig. 1, para 23 and 32-33, accessing the node data to determine whether the decay value dropped to zero and not re-instated); and 
in response to determining expiration (See Tipton: at least Fig. 1, para 26-27, 32-33, and 36, deleting a corresponding database entries that store the hash value of the .  
Although, Tipton discloses determining expiration data of node in form of determining a decay value, but Tipton does not explicitly teach expiration of an eviction date.
On the other hand, Lee discloses determining an expiration of an eviction time for data stored in a data node (See Lee: at least para 89-90). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Tipton with Lee’s teaching in order to implement above function with reasonable expectation of success. 
The motivation for doing so would have been to improve efficiency of the method by discarding expired data and making memory space for new data.
Regarding claim 2,
the combination of Tipton and Lee discloses deleting the one or more entries corresponding to the node from the database without a transaction event request on the distributed digital ledger transaction network for deleting the one or more entries (See Tipton: at least Fig. 1, para 26-27, 32-33, and 36, deleting entries in the database without a transaction request).  
Regarding claim 4,
the combination of Tipton and Lee discloses wherein the database comprises a state database, the one or more entries comprise account data corresponding to a user account, the data tree comprises a state tree, and the node comprises an account state representation corresponding to the account data of the user account (See Tipton: at least Fig. 1, para 27, 30, and 55, the state node is associated with a user account and the database rows/entries contain data associated with state nodes).  
Regarding claim 5,
the combination of Tipton and Lee discloses in response to receiving a transaction that references the user account: accessing the account state representation corresponding to the user account from the state tree to determine expiration of the eviction date; and processing the transaction as if the user account had expired (See Tipton: at least Fig. 1, para 23 and 32-33, it is obvious that the state node (account) data is determined to be expired (the decay value dropped to zero), the received transaction is processed and access to account data is denied).  
Regarding claim 6,
the combination of Tipton and Lee discloses identifying an account reinstatement request associated with the user account, wherein the account reinstatement request comprises proposed account data for the user account; and verifying the proposed account data for the user account based on the account state representation within the state tree (See Tipton: at least Fig. 1, para 23 and 32-33, state node or account re-instated).    
Regarding claim 7,
the combination of Tipton and Lee discloses re-caching the proposed account data associated with the user account within the state database of the distributed digital ledger transaction network based on verifying the proposed account data for the user account (See Tipton: at least Fig. 1, para 23 and 32-33).    

the combination of Tipton and Lee discloses updating the eviction date associated with the node based on re-caching the proposed account data associated with the user account (See Tipton: at least Fig. 1, para 23 and 32-33 and Lee: at least para 89-90).    
  Regarding claim 9,
the combination of Tipton and Lee discloses generating the account state representation by: applying a hash function to the account data corresponding to the user account in the state database to generate a hash value for the account data corresponding to the user account (See Tipton: at least para 28 and 33, applying hash to node/account data); and combining the hash value for the account data with the eviction date associated with the user account to generate the account state representation corresponding to the user account (See Tipton: at least Fig. 1, para 23 and 32-33 and Lee: at least para 89-90).      
Regarding claim 10,
the combination of Tipton and Lee discloses determining expiration of the eviction date based on at least one of: a rent deposit amount, a time of a last user account access, a time of a transaction that transfers digital assets from the user account, or a time of a transaction that transfers digital assets to the user account (See Tipton: at least para 23 and 32-33 and Lee: at least para 89-90, least recently used data implying the a time when the data or account data has been accessed).  


the scopes of the claims are substantially the same as claims 1-2, 4 and 9, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2, 4 and 9, respectively.
Regarding claim 15,
the scope of the claim is substantially the same as claims 6-8, and is rejected on the same basis as set forth for the rejections of claims 6-8.
Regarding claims 17-18,
the scopes of the claims are substantially the same as claims 1-2, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2, respectively.
Regarding claim 20,
the scope of the claim is substantially the same as claims 6-8, and is rejected on the same basis as set forth for the rejections of claims 6-8.

Allowable Subject Matter
Claims 3, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McBreaty et al., US 2003/0182332
Hinshaw et al., US 2004/0249838

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        02/12/2021